Citation Nr: 0310354	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of an injury to the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claim for an 
increased (compensable) rating for his residuals of a left 
leg injury.

This case was the subject of a March 1999 hearing before the 
undersigned Veterans Law Judge, and the subject of a Board 
remand dated in August 1999, for the purpose of further 
development of the evidence.


FINDINGS OF FACT

1.  The veteran's in-service laceration injury of the left 
lower extremity resulted in a prolonged infection involving 
muscle group XII. 

2.  The veteran has current moderate, but no more than 
moderate, functional impairment of muscle group XII, that 
cannot be dissociated from the in-service injury. 

3.  The veteran's scar of the left lower leg is not poorly 
nourished, is without repeated ulceration, is not tender or 
painful on objective observation, is not unstable insofar as 
there is no frequent loss of covering of skin of the scar, 
and there is no more than minimal or very slight limitation 
of motion of the ankle due to the scar, which overlaps with 
the functional impairment found to be due to the muscle 
injury.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 10 
percent for residuals of an injury to muscle group XII are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5312 (2002).

2.  The schedular criteria for a compensable disability 
rating for scarring of the left lower leg are not met.  38 
U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. § 4.118 
Diagnostic Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001), codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the September 1997 RO rating decision, the May 
1998 statement of the case, the November 2002 and February 
2003 supplemental statements of the case, letters sent to the 
veteran by the RO, and the Board's August 1999 remand, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The February 2003 supplemental 
statement of the case informed the veteran of the specific 
provisions of the VCAA and of VA's and the veteran's 
respective responsibilities in obtaining evidence to 
substantiate his claim.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, and has obtained records of hospitalization and 
outpatient treatment identified by the veteran as being 
relevant to his claim.  In addition, the case was remanded by 
the Board in August 1999 for additional development of the 
evidence, including obtaining a medical opinion.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the medical opinion 
obtained by the RO, in conjunction with the other information 
of record, provides sufficient competent medical evidence to 
decide the claim.  The VCAA does not require additional 
medical development in this case because the record currently 
before it contains sufficient medical evidence to make a 
decision, including the reports of November 1999 VA skin and 
muscle examinations, conducted pursuant to the Board's 
remand, which are adequate for rating purposes.  38 U.S.C. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370 (2002).  





Background

An October 1945 service medical record indicates that the 
veteran had bruised his leg about 8 to 10 weeks ago on a 
hatch.  The wound became infected and received several more 
blows.  The surrounding tissue became tender and inflamed.  
He received treatment onboard ship and one day at Okinawa 
before reporting for transportation to the U.S.  The next 
day, inflammation was noted to be subsiding, and three days 
later the veteran was discharged to duty.

At his November 1945 service discharge examination, the 
veteran was noted to have an open lesion of the left lower 
leg.  In a November 1945 service medical record entry 
terminating the veteran's in-service health record, he was 
noted to have an open lesion of the left lower leg, and to 
complain of weakness of the leg.

The veteran was granted service connection, in December 1945, 
for residuals of an injury of the left leg, with muscle group 
XII involvement. A 10 percent rating was granted at that 
time, based on a finding of a moderate injury to muscle group 
XII. Following a VA compensation examination in December 
1948, an RO decision in January 1949 decreased the rating to 
zero percent (noncompensable).  The disability has been rated 
as noncompensable since that time.  

In June 1996, the veteran sought VA treatment for a flare-up 
of his left leg.  He pointed to the healed scar on his lower 
left leg, and complained of a tingling, funny sensation on 
the area below the scarred area.  There was no redness or 
open areas, and the scar was not warm to touch.  The veteran 
had no body fever or chills.  There was no pain with weight 
bearing.  There was indentation; the veteran claimed the 
indentation was not present 3 to 4 weeks prior.  There was no 
history of a recent injury.

The veteran filed the present claim for a compensable 
evaluation in October 1996.

VA records of treatment show that in November 1996, after 
having been hospitalized for cellulitis of the left lower 
leg, physical examination of the left leg was very clear.  
There was only a mild amount of erythema noted medially in 
the lower third.  There was one area that was sore.  There 
were no exudates noted.  There was an erythematous macular 
area laterally on the leg that had been present by history 
for several years.  The treatment plan was for the veteran to 
complete his course of medication.  

In December 1996, the veteran was noted to have finished his 
course of medication as of mid-November.  On physical 
examination there was little or no evidence of his previous 
cellulitis and no tenderness to palpation.  The impression 
was cellulitis of the left lower extremity, resolved.  

VA records of hospitalization in January 1997 show that the 
veteran was discharged after three days of treatment with 
diagnoses of cellulitis of the left foot, and rule out deep 
venous thrombosis.  

At an April 1997 VA examination, physical examination 
revealed a 10.5 cm scar medial to the tibia on the left leg.  
There was a little redness and a little discoloration around 
the scar.  The scar was not open or draining.  There was no 
evidence of infection.  He did have some swelling in the 
entire left lower extremity from mid-calf on down to his 
ankle and foot.  He had a normal gait.  He could toe and heel 
walk and squat without difficulties.  No obvious muscle 
damage could be identified.  He had excellent strength in the 
muscles.  The remaining testing of the left lower extremity 
was essentially normal.  No loss of motion in the joints of 
the lower extremity could be identified.

In September 1997, the RO denied the veteran's claim for a 
compensable rating for residuals of an injury to muscle group 
XII, and also denied service connection for vascular 
insufficiency of the left lower extremity.  

At his March 1999 Board hearing, the veteran asserted his 
scar was tender and painful.  He described it as sensitive 
and said that touching the area caused discomfort.  The 
veteran described the in-service injury and a subsequent 
serious infection of the wound to the calf area during 
service.  He also described the cut as deep and to the bone.  

In November 1999, the veteran underwent VA examinations to 
evaluate his  service-connected scar and muscle injury.  On 
physical examination, the veteran had a small reddish scar on 
the left shin bone which was 5 cm in length and 1/2 cm in 
width.  There was no tenderness or ulceration on examination.  
There was no elevation or depression of the scar tissue.  
There was no edema and no keloid formation.  The scar was 
reddish in color when compared to normal skin around it.  
There appeared to be some venous stasis of the left leg.  
Muscle group XII of the left leg was slightly diminished, but 
the veteran was still able to maintain and do all activities 
of daily living and care for himself.  He did not walk with a 
walker or prosthetic device.  There was very minimal 
limitation of function due to the scar tissue.  The veteran 
had slightly decreased range of motion of the left ankle.  
The diagnosis with respect to the scar was left leg scar.  

On examination of the muscle, it was noted that the left leg 
from mid-calf to ankle had a ruddy color in appearance.  The 
veteran complained of muscle pain, calf pain, and hurting of 
the calf and ankle upon walking any great distance.  There 
was no discharge from ulceration on the left calf.  Muscle 
strength was slightly diminished on the left leg.  The muscle 
had no herniation.  Loss of function of muscle group XII was 
very minimal at the time of examination.  Function of muscle 
group XII in the left leg was slightly diminished.  The 
examiner opined that it could not be determined whether 
diminishment in muscle group XII was associated with the 
residuals of the gash to the veteran's leg in 1945 or not.  
The diagnosis was leg muscle injury.  

The Board has examined color photographs taken in association 
with the VA examination.  The scar appears as described by 
the VA examiners.  The scar is discolored and easily visible. 


Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrisation.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile. Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance, with soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  38 
C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2002).

Diagnostic Code 5312 provides that disability due to a muscle 
injury to Muscle Group XII is rated as noncompensable if 
slight, at 10 percent if moderate, at 20 percent if 
moderately severe, and at 30 percent if severe.  The 
regulation, as amended in 1997, includes no substantive 
change to this diagnostic code.

The rating criteria for evaluation of scars changed as of 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  For the period through August 29, 2002, the veteran's 
scar must be rated under the older criteria, regardless of 
whether the new criteria are more favorable to his claim; 
while, for the period from August 30, 2002, forward, the 
veteran's claim should be rated pursuant to the set of 
criteria which is more favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also, McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997); 
VAOPGCPREC 3-2000.
 
Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, superficial scars that are poorly nourished, with 
repeated ulceration, and scars that are tender and painful on 
objective observation warrant a 10 percent evaluation under 
Diagnostic Codes 7803 and 7804, respectively.  Other scars 
can be rated on limitation of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805, as 
in effect from August 30, 2002, read as follows:

7803 Scars, superficial, unstable: rated at 10 percent.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7804 Scars, superficial, painful on examination: rated at 10 
percent.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.)

7805 Scars, other; Rate on limitation of function of affected 
part.

See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for one 
condition is duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.
Analysis

In the present case, the veteran's scar of the left lower 
extremity does not meet either the old or new criteria for a 
compensable rating.  The Board acknowledges the veteran's 
contention that the scar is tender and painful.  However, the 
Board assigns greater weight to the findings of VA examiners 
on objective examination.  The January 1997 and November 1999 
VA examination reports show that the scar was not poorly 
nourished, that there was no indication of  repeated 
ulceration, and that the scar was not tender or painful on 
objective observation.  Also, the scar was not unstable, 
insofar as there was no frequent loss of covering of skin of 
the scar.  Thus, the scar does not warrant a 10 percent 
evaluation under either the old or new version of Diagnostic 
Codes 7803 or 7804.  The Board has further considered 
whether, pursuant to Diagnostic Code 7805, the scar is 
productive of limitation of function of affected part.  The 
VA examination reports indicate only minimal or very slight 
limitation of motion due to the scar, not warranting a 
compensable evaluation on this basis.  There is evidence of 
functional impairment that includes limited motion due to the 
service-connected muscle injury; however, this limitation of 
motion is taken into consideration in the assignment of a 10 
percent rating as discussed directly below.  To add an 
additional compensable rating based on limitation of motion 
due to the scar would be impermissible pyramiding of ratings 
for the same disability under different rating codes.  38 
C.F.R. § 4.14.  As the preponderance of the evidence is 
against this aspect of the veteran's claim, the benefit of 
the doubt doctrine is not for application, and the claim must 
be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Such does not end the Board's inquiry, however, as 
the question remains whether the veteran has sufficient 
disability of muscle group X11 to warrant a compensable 
rating. 

The Board finds that the criteria for a 10 percent rating 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312, are met.  
The service medical records indicate that the veteran had a 
significant and prolonged infection to muscle group XII 
during service.  The November 1999 VA examination report 
indicates that the veteran has some functional limitation 
that cannot be dissociated from the in-service muscle injury.  
There are indications of some loss of deep fascia or muscle 
substance, and of impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  At the November 1999 VA examination, the veteran 
complained of muscle pain, calf pain, and his calf and ankle 
hurting upon walking any great distance.  On examination, 
muscle strength was diminished and there was loss of muscle 
function, although these were described as slight or minimal.  
Nevertheless, the criteria of a prolonged infection during 
the initial injury and current muscle impairment are met, 
under both the new and old criteria.  Additionally, the 
veteran's complaints of pain on any extended use are 
credible, and objective findings of loss of muscle are 
corroborative of his complaints.  The Board finds that the 
total disability picture more nearly approximates a moderate 
injury to muscle group XII.  Under these circumstances, the 
criteria for a 10 percent rating are met.  See 38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5312, both old and new 
versions.  

The next higher rating of 20 percent is not warranted because 
the evidence shows that the veteran does not have moderately 
severe muscle disability.  A finding of moderately severe 
muscle disability is precluded because there has been no 
through and through or deep penetrating wound; there was no 
debridement; there is no sloughing of soft parts; and there 
is no intermuscular scarring.  This analysis holds for both 
the new and criteria for rating muscle disability.  See 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312, both old and new 
versions.  The degree of functional impairment has not been 
classified as more than slight.  As noted above, the Board 
has found that the relevant findings in toto, to include the 
veteran's complaints of pain, result in a disability picture 
that lies somewhere between slight and moderate but more 
nearly approximates moderate functional impairment.  It 
follows that there is no more than moderate injury or 
disability of muscle group X11.  






ORDER

A rating of 10 percent for residuals of an injury of the left 
lower leg, with muscle group XII involvement, is granted, 
subject to the provisions governing the payment of monetary 
benefits.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

